[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Plaintiff-appellant, the state of Ohio, appeals from the June 6, 2001, order of the trial court granting defendant-appellee Sandra Howze's application for expungement of her criminal record. The record reflects that, in 1971, Howze was convicted of welfare fraud, and that, in 1972, she was convicted of drug possession. The sole assignment of error is well taken, as Howze was not a "first offender" within the meaning of the statute authorizing expungement for first offenders, and the trial court did not have jurisdiction to grant the expungement.1
Therefore, the judgment of the trial court is reversed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Hildebrandt and Winkler, JJ.
1 See R.C. 2953.31; State v. Coleman (1997), 117 Ohio App. 3d 726,691 N.E.2d 369.